Title: To George Washington from William White, 1 January 1794
From: White, William
To: Washington, George


          
            [Philadelphia] Jany 1. 1794.
          
          Dr White presents his most respectful Compts to the President; & will, with great
            Pleasure, call on Mr Sansom with the Presidents generous Donation of two hundred &
            fifty Dollars, just now received.
          
          In Order to prevent the Supposition of Dr Whites having given the whole or a Part of
            the Money, he would wish if the President has no Objection, to mention his Name to Mr
            Sansom, but not to be handed to the Board. Dr White, if he does not hear again, will
            presume, that he may go as far as this.
        